 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                                1:16-cv-01066-LJO-GSA-PC
12                   Plaintiff,                          ORDER EXTENDING APPLICATION OF
                                                         DISCOVERY/SCHEDULING ORDER OF
13          vs.                                          DECEMBER 2, 2019, TO DEFENDANT
                                                         BETZ
14   BAIRAMIAN DIKRAN, et al.,                           (ECF No. 35.)
15                 Defendants.
16

17

18           Michael Scott McRae (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
20   (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on March 9,
21   2018, against defendants Dr. Dikran Bairamian,1 Dr. Kevin Cuong Nguyen, and Dr. David Betts,
22   for inadequate medical care under the Eighth Amendment and state law claims for medical
23   malpractice and medical battery. (ECF No. 14.)
24           On November 22, 2019, defendant Bairamian filed an Answer to Plaintiff’s complaint,
25   and on December 2, 2019, the court issued a Discovery/Scheduling Order. (ECF Nos. 32, 35.)
26

27
                      1
                        In his original Complaint, Plaintiff referred to this defendant as Dr. Bairamian, Dikran, M.D.
28   (ECF No. 1.) The court entered the defendant’s name as Bairamian Dikran. (Court docket.) In his Answer to the
     complaint defense counsel clarifies that this defendant’s name is Dikran Bairamian. (ECF No. 32.)

                                                             1
 1   Subsequently, on December 11, 2019, defendant Betz filed an Answer to the complaint. (ECF
 2   No. 36.)
 3             By this order, the court shall extend the application of the court’s December 2, 2019
 4   Discovery/Scheduling order to defendant Betz. The parties are reminded that any requests for
 5   extensions of the deadlines set in the order must be filed prior to the expiration of the deadlines
 6   in question.
 7   III.      CONCLUSION
 8             Based on the foregoing, IT IS HEREBY ORDERED that:
 9             1.     The court’s Discovery/Scheduling Order issued on December 2, 2019, is
10                    applicable to defendants Bairamian and Betz;
11             2.     The deadline to file exhaustion motions is March 2, 2020;
12             3.     The deadline to amend pleadings is March 31, 2020;
13             4.     The deadline for completion of discovery, including the filing of motions to
14                    compel, is June 2, 2020; and
15             5.     The deadline for the parties to file pretrial dispositive motions is August 2, 2020.
16
     IT IS SO ORDERED.
17

18          Dated:   December 12, 2019                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                       2
